Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the final sentence refers to purported merits of the invention; and the remaining sentence is a run-on sentence that could be improved grammatically.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 introduces ‘a rib’ connecting the upper and lower plates.  Claim 3 contains the phrasing “a plurality of the ribs connecting the upper plate and the lower plate”.  It is unclear if this is a plurality of ribs in addition to the previously introduced rib or if the plurality of ribs is intended to include the previously introduced rib.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao (CN205827068U).
Regarding claim 1, Zhao (CN205827068U) teaches a developing cartridge (fig.2) comprising: a housing with a developer accommodating portion configured to accommodate developer (fig.2&5, #10); a developing roller on a lower end side of the housing, and rotatably supported by the housing (fig.5, #15); and a handle on an upper end side of the housing opposite to the lower end side (fig.2, #11); wherein the handle comprises a grasping portion (fig.2, both top face of #11 and bottom face of #16); wherein the grasping portion comprises an upper plate (fig.2, #top surface of #11), a lower plate (fig.2, #16), an accommodating portion between the lower plate and the housing (fig.2, see open space between #16 and indent of #10), and a rib connecting the upper plate and the lower plate (fig.2, see six unlabeled vertical ribs therebetween).
Regarding claim 2, Zhao (CN205827068U) teaches a developing cartridge wherein the upper plate and the accommodating portion are on opposite sides of the lower plate (fig.2, #11 and indent on #10 are on opposite sides of #16).
Regarding claim 3, Zhao (CN205827068U) teaches a developing cartridge wherein the grasping portion further comprises a plurality of the ribs connecting the upper plate and the lower plate (fig.2, see six unlabeled ribs between #11 and #16), and wherein the plurality of the ribs are spaced apart by a gap portion (see fig.2).
Regarding claim 4, Zhao (CN205827068U) teaches a developing cartridge wherein the rib is provided at an approximately central position of the upper plate and the lower plate in a length direction (fig.2, two unlabeled ribs closest to #12 are approximately central).
Regarding claim 5, Zhao (CN205827068U) teaches a developing cartridge further comprising a pair of connecting walls between the upper plate and the housing (fig.2, see end portions of #11 that reach downward to connect with #10), wherein the rib is between the pair of connecting walls (fig.2, see location of unlabeled ribs between end portions of #11).
Regarding claim 6, Zhao (CN205827068U) teaches a developing cartridge wherein the upper plate and the lower plate are arranged in parallel (fig.2, top surface of #11 and #16 are in parallel), and the rib is perpendicular to the upper plate and the lower plate (fig.2, see unlabeled ribs compared to #11 and #16).
Regarding claim 7, Zhao (CN205827068U) teaches a developing cartridge wherein an upper end surface of the housing is flush with an upper end surface of the lower plate (fig.2, see how upper surface of #10 appears contiguous with upper surface of #16).
Regarding claim 8, Zhao (CN205827068U) teaches a developing cartridge further comprising a pair of connecting walls between the upper plate and the housing (fig.2, see end portions of #11 that reach downward to connect with #10), wherein the connecting walls protrude outside the housing (fig.2, see end portions of #11 are above and outside of #10), and wherein the rib is between the pair of connecting walls (fig.2, see location of unlabeled ribs between end portions of #11).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hashimoto et al. (US Pub.2011/0064463) teach a developing cartridge handle with a top plate and a bottom plate and ribs positioned therebetween with reasons the ribs are provided.
Fujiwara et al. (US Pub.2019/0227480) teach a developing cartridge handle with a top plate and a bottom plate and ribs positioned therebetween with reasons the ribs are provided.
Okabe (US Pub.2007/0036581) teaches a developing cartridge handle with a top plate and a bottom plate and ribs positioned therebetween.

Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154. The examiner can normally be reached Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/LKR/
8/13/2022